DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (2005/0255255).
	Kawamura teaches an apparatus for controlling a semiconductor process comprising (see Fig. 1 and related text) :
- a first radio frequency generator, see 12,
- a second RF frequency generator, see 13, 
- a cable connected between the first and second generators – see as per Fig. 1 wherein switch 16 is connected to both of 12 and 13, it is understood that there is a cable between the portions, such as indicated in the figure by the lines with arrows, and 
- an adjustable phase shift assembly with a two-dimensional trace and an adjustable contact point – see the switch 16.  There are no particular limitations related to “adjustable” in reference to the phase shift assembly and contact point – it is noted that the instant specification teaches a cable that feeds into the phase shift assembly on each side thereof, and the cable is continuous in that it includes a trace, which is a conductive line.  The switch is understood to necessarily include circuitry which meets the claim requirements of the two-dimensional trace.  In regard to the contact point, the switch is connected to the cables at a point, to change the contact point would have been a matter of design of the device and would be operable manually.  Being “adjustable”, as claimed, does not require an adjustment within the system during use.
	Regarding claims 3 and 14, the RF generators supply a common chamber.  In regard to the use for plasma power and bias power, these limitations are intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Wherein Kawamura teaches two sources that are capable of being set to a first and second frequency, it is held that they are likewise capable of being used for plasma and bias power.
	Regarding claim 12, all elements of the claim are met by the teachings of Kawamura as per above, including the two RF generators and the adjustable phase shift assembly.  The assembly is as defined above it has a trace as presented above and an adjustable contact point in that the position of it can be changed in the line between the two generators.

Claims 1, 3, 6, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (2011/0240222).
	Sawada teaches an apparatus for controlling a semiconductor process comprising (see Fig. 1 and related text) :
- a first radio frequency generator, see 71,
- a second RF frequency generator, see 4a, 
- a cable connected between the first and second generators – see as per Fig. 1 wherein phase shifter 91 is connected to both of the frequency generators, it is understood that there is a cable between the portions, such as indicated in the figure, 
- and an adjustable phase shift assembly with a two-dimensional trace and an adjustable contact point – see phase shifter 91.  There are no particular limitations related to “adjustable” in reference to the phase shift assembly and contact point – it is an intended use of the apparatus.  The phase shifter (adjustable phase shift assembly) has a contact point – wherein the RF power supplies are connected.  The position of the phase shifter is operably able to be moved, at least manually, thereby meeting the claim limitations.  In regard to the two-dimensional trace, the phase shifter is understood to include some circuitry in order to effect the phase change and therefore meets the requirements of such a trace.
	Regarding claims 3 and 14, the RF generators supply a common chamber.  In regard to the use for plasma and bias power, this is intended use as above.  
	Regarding claim 6, the phase shift assembly of Sawada is located in the claimed cable between the RF generators.
	Regarding claim 12, all elements of the claim are met by the teachings of Sawada as per above, including the two RF generators and the adjustable phase shift assembly.  The assembly is the phase shift assembly of Sawada and it has a trace as presented above and an adjustable contact point in that the position of it can be changed in the line between the two generators.


Claim Rejections - 35 USC § 103
Claims 2 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Leeser (2017/0004955).
The teachings of Sawada are above, including the application of two RF power supplies to one chamber, but Sawada does not teach the RF generators connected to two chambers.  Leeser teaches a system with two chambers that is supplied from an RF source and control module (see Fig. 1 and related text).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the RF system of Sawada to control two chambers as taught by Leeser.  In general, the duplication of parts is prima facia obvious without a showing of criticality, see MPEP VI. B., but further Leeser teaches that an RF system is operably connected to multiple process chambers.  Wherein Sawada teaches an RF system with more than one RF generator, the system nonetheless feeds to one chamber therefore one would operably control two chambers as per the structure of Leeser (with each chamber having the two RF feeds connected).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Kawamura (2005/0255255).
Sawada teaches the phase shifter in the line between generators, and therefore does not teach it within the first generator.  But Kawamura teaches that it is operable to locate a phase shift within an RF generator [0059].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the location of the phase shift generator as generally the rearrangement of parts is prima facia obvious without a showing of criticality (see MPEP 2144.04 VI. C.) and, in this case, Kawamura teaches that the modified location of such a part is operable.
Regarding claim 9, as per the combined teachings, the phase shift assembly is operably in different positions, therefore the trace is, as well.  To connect one end of the trace wherein the trace comprises the shift assembly would have been further obvious wherein the assembly is in the cable or in the RF generator.

Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (2011/0240222) in view of Grimbergen (2010/0276391).
Sawada does not specifically teach any details of the phase shifter, Wherein the recursive trace is not particular defined, the term recursive refers to a repetitive portion.  Grimbergen generally teaches that a phase shifter for use in such a system operably includes a recursive pattern (see the repeated pattern of the capacitor, for example).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include the phase shifter of Grimbergen in the apparatus of Sawada as Sawada is silent on the structure.  Applying that of Grimbergen includes a recursive trace as claimed.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Bodo (2015/0303581) or Rogers (2014/0152400).
The switch is understood to include some type of base material to house the electronics – to select copper material for wiring would have been an obvious selection of wiring.  Bodo teaches that phase shifts are constructed of copper traces [0049] in a low cost phase shifter and Rogers teaches that a copper phase shifter is beneficial for having high power and linearity [0045].  Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to employ copper it the phase shifter (i.e. phase shift assembly/conductive trace) of Sawada as Sawada is silent on the material within the shifter and Bodo and Rogers teach that copper has advantages.  Furthermore, as per MPEP 2144.07 the selection of a known material for its intended use is prima facia obvious without a showing of criticality.  In this case, the use of copper in electronics and specifically phase shifters is well documented.

Allowable Subject Matter
Claim 4 and 15 are allowed for the reasons of record.
Claims 8, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance were previously noted in the Office Action mailed 05/24/2022.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.  Applicants have overcome the 112 rejections by claim amendment.
In regard to the 102 rejection, applicants argue that “Kawamura merely discloses a switch that only connects an incoming connection to another outgoing connection, lacking any adjustability...”.  The connections of Kawamura, however, are manually adjustable as would be understood, by changing the length of either or both of the connecting cables.  The instant claims as written do not require any difference in the “adjustability” of the composition.
Similar arguments are made over Sawada, but, again, the claims only require that the connection points be adjustable – and in this case again the connections are movable, i.e. manually.  
Applicants argue that the combination of Leeser with Sawada is not applicable because the RF generators are not required to be duplicates.  In the rejection, the duplication of parts is a duplication of the chambers.  The modification is that Sawada would include an additional chamber in order to, for example, increase throughput.  Leeser supports that the second chamber is operably applied to the same (two) RF generators as the first (taught) chamber of Sawada.  The two RF generators do not need to be exact duplicates of each other as per the rejection, and each is applied to each of the two chambers.
The additional dependent claims are argued mainly on the basis of the independent claims and therefore not further directly addressed.  Applicants do argue that Grimbergen is silent as to a conductive trace – but the teachings are applied to teach the shape of the aspect of the primary reference and Grimbergen is not relied on to teach the conductive trace itself, but as the phase shifter of Sawada is meets the requirements of the conductive trace, Grimbergen is applied to teach a shape of such.
Applicants challenged the Official Notice in regard to claims 11 and 18 – the Office has responded with support for the incorporation of copper in the apparatus of Sawada and has withdrawn the rejection over Kawamura.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715